Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marc R. Labgold appeals from the district court’s order affirming the bankruptcy court’s order finding that he, within one year of filing his bankruptcy petition, transferred a parcel of real property with the intent to hinder, delay, or defraud his creditors and denying him a discharge pursuant to 11 U.S.C. § 727(a)(2)(A) (2012). We have reviewed the parties’ arguments and the record submitted on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Labgold v. Robbins, No. 1:16—cv-00123-GBL-IDD (E.D.Va. Aug. 14, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.